DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radhakrishnan (US Pub no 2014/0369386 A1).
Regarding claim 12, Radhakrishnan et al discloses a structure comprising:
a bulk substrate(2) with at least one rectilinear cavity structure(14)[0038];
an insulator material (18)sealing the at least one rectilinear cavity structure[0038]; and
a buried insulator layer (22)on the bulk substrate (2)and over the at least one rectilinear cavity structure(14)[0040][0076] fig. 37, wherein the at least one rectilinear cavity structure (14)forms part of a microfluidic device[0121](abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US Pub no 2014/0369386 A1) in view of Yasui (JP2008288384 A)

Regarding claim 13, Radhakrishnan et al discloses a structure comprising:
a bulk substrate(2) with at least one rectilinear cavity structure(14) [0038];
an insulator material (18)sealing the at least one rectilinear cavity structure(14); and
a buried insulator layer(22) on the bulk substrate (2)and over the at least one rectilinear cavity structure(14) [0040][0076] fig. 37.
Radhakrishnan et al fails to disclose  hermetically sealed.
However, Yasui et al teaches hermetically sealing the inside of a MEMS structure (para 4  pp. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Radhakrishnan et al with hermitically sealing as taught by Yasui et al to ensure the reliability of the MEMS structure.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US Pub no 2014/0369386 A1) in view of Kim ( US Pub no. 2010/0140739 A1)
Regarding claim 14, Radhakrishnan et al discloses  a structure comprising: a bulk substrate(2); a buried insulator layer (22)on the bulk substrate (2)[0038]; and at least one rectilinear cavity structure(14) within the bulk substrate (2)with a top surface being the buried insulator layer(22); and dielectric material (18)extending over an upper surface of the buried insulator layer (22) [0040][0076] fig. 37.
Radhakrishnan et al fails to teach the bulk substrate is of single crystalline material. 
However, Kim et al teaches the substrate (100) is of single crystalline material[0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Radhakrishnan et al with the teachings of Kim et al to support a inductor to provide electrical connections for integrated circuitry. 
Allowable Subject Matter
The indicated allowability of claims 12-14  are withdrawn in view of the newly discovered reference(s) Radhakrishnan (US Pub no 2014/0369386 A1) , Kim ( US Pub no. 2010/0140739 A1) & Yasui (JP2008288384 A).  Rejections based on the newly cited reference(s) are above.

Claims 1-4 & 6-11 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claim 1 including: a semiconductor material on the buried insulator layer and above the at least one rectilinear cavity structure, wherein the insulator material is over and contacts the semiconductor material was not found in prior art. 
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 1 including: sealing the vent hole with dielectric material, which is also formed on a top surface of the buried oxide layer and a top surface of the single crystalline semiconductor material was not found in prior art.
Claims 15-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813